DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 01/27/2022 is acknowledged. Claims 18, 20 and 21 are being examined. The remaining claims have been cancelled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "image", after the limitation “instant image”. It is unclear whether the same image is being referred to and as such there is insufficient antecedent basis for this limitation in the claim. The term “image” should be referred to as “said instant image”
Claim 18 recites the limitation "remote server" twice. It is unclear whether the same remote server is being referred to and as such there is insufficient antecedent 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, it is unclear what the metes and bounds are of the term “originality of label.” In particular, it is unclear from the claim language what the label is being tested for originality with respect to.
Claim 20 recites the limitation "asset" twice, but does not include the article “the” at the second usage. It is unclear whether the same asset is being referred to and as such there is insufficient antecedent basis for this limitation in the claim. See claim objection below for an example of the rewritten claim.
Claim 20 recites the limitations "security label", “post-mortem analysis”, “label” (twice), and “scanning device” after using the terms in parent claim 18, but does not include the article “the” at the second usage. It is unclear whether the same limitation is being referred to as in the parent claim and as such there is insufficient antecedent basis for this limitation in the claim. See claim objection below for an example of the rewritten claim.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
like location” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites the limitations "security label”, and “scan-records” after using the terms in parent claim 18, but does not include the article “the” at the second usage. It is unclear whether the same limitation is being referred to as in the parent claim and as such there is insufficient antecedent basis for this limitation in the claim. See claim objection below for an example of the rewritten claim.

Claim Objections
Claim 18 is objected to because of the following informalities. Examiner suggests that Applicant make the following suggestions to fix grammatical issues in the claim. Note that some of the fixed issues are also mentioned above in the rejection under 35 USC 112(b):
“A method of automated scanning of a security label wherein at least one instant image as acquired by a scanning device during a scanning process is sent to a remote server along with said instant image on the remote server.”
Additionally, examiner notes that it is unclear what is meant by the term “usual” in the phrase “usual scan records” in claims 18 and 21. Since “usual” is considered a relative term, it is not clear what is meant by the term “usual” in this context.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities. Examiner suggests that Applicant make the following suggestions to fix grammatical issues in the claim. Note that some of the fixed issues are also mentioned above in the rejection under 35 USC 112(b):
“The method of automated scanning of the security label as claimed in claim 18, wherein the post-mortem analysis includes determining positioning of the label in scan preview, originality of the label, any intentional or unintentional defacing, condition of an asset, lighting condition, and height and orientation of the scanning device with respect to the asset upon which the label is applied.”
Appropriate correction is required.
Claim 21 is objected to because of the following informalities. Examiner suggests that Applicant make the following suggestions to fix grammatical issues in the claim. Note that some of the fixed issues are also mentioned above in the rejection under 35 USC 112(b):
“The method of automated scanning of the security label as claimed in claim 18, wherein the scan records comprise meta data including a location, a timestamp, and at-least one of a signature or a picture of scanning personnel.Page 2 of 4”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US PGPub 2013/0008962) in view of Fontaine (US PGPub 2020/0394372).
Regarding claim 18, Anand discloses a method of automated scan of security label wherein at least one instant image as acquired by scanning device during scanning process is sent to a remote server along-with usual scan records wherein said instant image enables certain post-mortem analysis upon image. (Anand teaches a system for using labels to enable verification of an object such as a package, see abstract and ¶ 0036. ¶ 0061, 0063 and 0065 teach capturing images with a scanning device at first location for a reference and then again at a second location for the purpose of comparison of parameters of the imaged label, for example, to determine authenticity at the second location. ¶ 0074 teaches sending the reference image to a remote server for storage and processing and ¶ 0055 teaches sending the spatial orientation comparison parameter to a database for later comparison. The purpose of both the initial reference image and the subsequent verification image is to enable post-mortem analysis of the label and package, e.g., tampering as at ¶ 0036.)
In the field of label-based package security systems Fontaine teaches that said scan records are sent to said remote server and that the image analysis takes place on the remote server. (Fontaine teaches a label-based package security system. ¶ 0088 teaches that scan records such as location and time are sent to a database and ¶ 0092 
It would have been obvious to one of ordinary skill in the art to have combined Anand’s label-based package security system with Fontaine’s label-based package security system. Anand teaches scanning an image for the purpose of post-mortem analysis and even teaches sending the image to a remote server as well as storing scan records in the database. Fontaine explicitly teaches that the scan records are sent to a remote server and that the image analysis takes place on a remote server. The combination constitutes the repeatable and predictable result of simply applying Fontaine’s teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US PGPub 2013/0008962) in view of Fontaine (US PGPub 2020/0394372) and Weeks (US PGPub 2018/0033341).
Regarding claim 20, the above combination discloses the method of automated scan of security label as claimed in claim 18, wherein post-mortem analysis includes determining positioning of label in scan preview, originality of label, any intentional or unintentional defacing, condition of asset, height, and orientation of scanning device with respect to asset upon which label is applied. (Anand teaches determining the positioning/spatial orientation of the label at ¶ 0063, determining originality at ¶ 0079, 
In the field of In the field of label-based package security systems Weeks teaches that the post-mortem analysis includes determining a lighting condition (¶ 0044 teaches tampering detection of a label with an image brightness detection.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s label-based package security system with Weeks’ label-based package security system. Anand and Fontaine teach scanning an image for the purpose of post-mortem analysis. Weeks teaches doing the same and also teaches a lighting condition determination. The combination constitutes the repeatable and predictable result of simply applying Weeks’ teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US PGPub 2013/0008962) in view of Fontaine (US PGPub 2020/0394372) and Lappe (US PGPub 2007/0048875)
Regarding claim 21, the above combination discloses the method of automated scan of security label as claimed in claim 18, wherein usual scan-records includes meta data like location and timestamp (See Anand’s teaching in rejection of claim 1.) 

It would have been obvious to one of ordinary skill in the art to have combined the above combination’s label-based package security system with Lappe’s label-based package security system. Anand and Fontaine teach scanning an image for the purpose of post-mortem analysis. Lappe teaches doing the same and also teaches using a stored signature as a scan record. The combination constitutes the repeatable and predictable result of simply applying Lappe’s teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661